
	
		III
		112th CONGRESS
		1st Session
		S. RES. 101
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Kerry, Mr.
			 Lugar, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kirk,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Manchin, Mr.
			 McCain, Mrs. McCaskill,
			 Mr. Menendez, Mr. Merkley, Ms.
			 Mikulski, Mr. Moran,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Paul,
			 Mr. Portman, Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schumer, Mr. Sessions, Mrs.
			 Shaheen, Mr. Shelby,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate relating
		  to the March 11, 2011, earthquake and tsunami in Japan.
	
	
		Whereas at 2:46 pm on March 11, 2011, an earthquake
			 initially reported as measuring 8.9 on the Richter scale, the strongest
			 recorded in more than 100 years in Japan, occurred near the Tohoku region of
			 Northeast Japan, 81 miles off the coast from Sendai City;
		Whereas intense shaking could be felt from Tokyo to
			 Kamaishi, an arc of roughly 360 miles;
		Whereas the earthquake generated a massive tsunami that
			 caused widespread damage to a swath of the northeast Japanese coastline and
			 traveled across the Pacific Ocean, causing damage to coastal communities as far
			 away as the States of Hawaii, Oregon, and California;
		Whereas authorities in Japan confirm at least 2,800 deaths
			 from the earthquake and resulting tsunami, a toll that is expected to rise as
			 many thousands remain missing as of the date of approval of this
			 resolution;
		Whereas approximately 400,000 people have been displaced
			 from their homes and are now living in shelters or with relatives;
		Whereas within minutes of the earthquake, the National
			 Oceanic and Atmospheric Administration alerted emergency workers in the States
			 of Hawaii, California, Oregon, Washington, and Alaska that a potentially
			 catastrophic tsunami was heading toward those States and mobilized the Tsunami
			 Warning System in the Pacific;
		Whereas the earthquake forced the emergency shutdown of 4
			 nuclear power facilities in Japan, representing a significant loss of electric
			 generation capacity for Japan and necessitating rolling blackouts in portions
			 of Tokyo;
		Whereas the earthquake and the resulting tsunami severely
			 damaged the Fukushima Daiichi nuclear power station, precipitating a loss of
			 power for cooling systems at that facility and necessitating emergency measures
			 to prevent serious radiation leakages;
		Whereas emergency management experts at the International
			 Atomic Energy Agency, the Department of Energy, and the Nuclear Regulatory
			 Commission are continuing to work with authorities in Japan to address the
			 challenges posed by the damage to the Daiichi nuclear facility;
		Whereas international response to the disaster has been
			 swift, with search and rescue teams arriving from the United States, the United
			 Kingdom, Australia, New Zealand, France, and China, among other
			 countries;
		Whereas the USS Ronald Reagan aircraft carrier and its
			 support vessels have deployed to the earthquake region to participate in search
			 and rescue and relief operations;
		Whereas elements of the III Marine Expeditionary Force
			 (MEF), a United States Agency for International Development Disaster Assistance
			 Response Team (DART), and other United States military and civilian personnel
			 have deployed to Japan to render aid and help coordinate United States relief
			 efforts;
		Whereas January 19, 2011, marked the 51st anniversary of
			 the signing of the United States-Japan Treaty of Mutual Cooperation and
			 Security, which has played an indispensable role in ensuring the security and
			 prosperity of both the United States and Japan, as well as in promoting
			 regional peace and stability;
		Whereas the United States-Japan alliance is based upon
			 shared values, democratic ideals, free markets, and a mutual respect for human
			 rights, individual liberties, and the rule of law;
		Whereas Japan is among the most generous donor nations,
			 providing billions of dollars of foreign assistance, including disaster relief,
			 annually to developing countries; and
		Whereas the Self-Defense Forces of Japan have contributed
			 broadly to global security missions, including relief operations following the
			 tsunami in Indonesia in 2005, reconstruction in Iraq from 2004 to 2006, and
			 relief assistance following the earthquake in Haiti in 2010: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)mourns the loss
			 of life resulting from the earthquake and tsunami in Japan on March 11,
			 2011;
			(2)expresses its
			 deepest condolences to the families of the victims of this tragedy;
			(3)expresses its
			 sympathies to the survivors who are still suffering in the aftermath of this
			 natural disaster;
			(4)commends the
			 government of Japan for its courageous and professional response to this
			 natural disaster;
			(5)supports the
			 efforts already underway by the United States Government, relief agencies, and
			 private citizens to assist the government and people of Japan in their time of
			 need; and
			(6)urges the United
			 States and the international community to provide additional humanitarian
			 assistance to aid the survivors and support reconstruction efforts.
			
